Exhibit 10.3

KALA PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2017 EMPLOYEE STOCK PURCHASE PLAN

The purpose of this Amended and Restated 2017 Employee Stock Purchase Plan (this
“Plan”)  is to provide eligible employees of Kala Pharmaceuticals, Inc. (the
“Company”) and certain of its subsidiaries with opportunities to purchase shares
of the Company’s common stock, $0.001 par value per share (the “Common Stock”),
commencing at such time and on such dates as the Board of Directors of the
Company (the “Board”) shall determine.  Subject to adjustment under Section 15
hereof, the number of shares of Common Stock that have been approved for this
purpose is the sum of:

(a)        1,163,227 shares of Common Stock; plus

(b)        an annual increase to be added on the first day of each fiscal year,
commencing on January 1, 2019 and ending on December 31, 2029, equal to the
least of (i) 4,653,311 shares of Common Stock, (ii) 1% of the outstanding shares
on such date and (iii) an amount determined by the Board.

This Plan is intended to qualify as an “employee stock purchase plan” as defined
in Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations issued thereunder, and shall be interpreted consistent
therewith.

1.         Administration.  The Plan will be administered by the Board or by a
Committee appointed by the Board (the “Committee”).  The Board or the Committee
has authority to make rules and regulations for the administration of the Plan
and its interpretation and decisions with regard thereto shall be final and
conclusive.

2.         Eligibility.  All employees of the Company and all employees of any
subsidiary of the Company (as defined in Section 424(f) of the Code) designated
by the Board or the Committee from time to time (a “Designated Subsidiary”), are
eligible to participate in any one or more of the offerings of Options (as
defined in Section 9) to purchase Common Stock under the Plan provided that:

(a)        they are customarily employed by the Company or a Designated
Subsidiary for more than 20 hours a week and for more than five months in a
calendar year; and

(b)        they are employees of the Company or a Designated Subsidiary on the
first day of the applicable Plan Period (as defined below).

No employee may be granted an Option hereunder if such employee, immediately
after the Option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary.  For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock that the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.







--------------------------------------------------------------------------------

 



The Company retains the discretion to determine which eligible employees may
participate in an offering pursuant to and consistent with Treasury Regulation
Sections 1.423-2(e) and (f).

3.         Offerings.  The Company will make one or more offerings (“Offerings”)
to employees to purchase stock under this Plan.  Offerings will begin at such
time and on such dates as the Board shall determine, or the first business day
thereafter (such dates, the “Offering Commencement Dates”).  Each Offering
Commencement Date will begin a six (6) month period (a “Plan Period”) during
which payroll deductions will be made and held for the purchase of Common Stock
at the end of the Plan Period.  The Board or the Committee may, at its
discretion, choose a different Plan Period of not more than twelve (12) months
for Offerings.

4.         Participation.  An employee eligible on the Offering Commencement
Date of any Offering may participate in such Offering by completing and
forwarding either a written or electronic payroll deduction authorization form
to the employee’s appropriate payroll office at least 15 days prior to the
applicable Offering Commencement Date.  The form will authorize a regular
payroll deduction from the Compensation received by the employee during the Plan
Period.  Unless an employee files a new form or withdraws from the Plan, his or
her deductions and purchases will continue at the same rate for future Offerings
under the Plan as long as the Plan remains in effect.  The term “Compensation”
means the amount of money reportable on the employee’s Federal Income Tax
Withholding Statement, including or excluding, as determined in the discretion
of the Committee with respect to each Plan Period: overtime, shift premium,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances for travel expenses, income or gains associated with the
grant or vesting of restricted stock, income or gains on the exercise of Company
stock options or stock appreciation rights, and similar items, whether or not
shown or separately identified on the employee’s Federal Income Tax Withholding
Statement, but including, in the case of salespersons, sales commissions to the
extent determined by the Board or the Committee; provided, that in all cases, a
uniform method of determining Compensation must be used for all participants in
any particular Plan Period.

5.         Deductions.  The Company will maintain payroll deduction accounts for
all participating employees.  With respect to any Offering made under this Plan,
an employee may authorize a payroll deduction in any percentage amount (in whole
percentages) up to a maximum of 15% of the Compensation he or she receives
during the Plan Period or such shorter period during which deductions from
payroll are made.  The Board or the Committee may, at its discretion, designate
a lower maximum contribution rate.  The minimum payroll deduction is such
percentage of Compensation as may be established from time to time by the Board
or the Committee.

6.         Deduction Changes.  An employee may decrease or discontinue his or
her payroll deduction once during any Plan Period, by filing either a written or
electronic new payroll deduction authorization form.  However, an employee may
not increase his or her payroll deduction during a Plan Period.  If an employee
elects to discontinue his or her payroll deductions during a Plan Period, but
does not elect to withdraw his or her funds pursuant to Section 8 hereof, funds
deducted prior to his or her election to discontinue will be applied to the
purchase of Common Stock on the Exercise Date (as defined below).





-  2  -

--------------------------------------------------------------------------------

 



7.         Interest.  Interest will not be paid on any employee accounts, except
to the extent that the Board or the Committee, in its sole discretion, elects to
credit employee accounts with interest at such rate as it may from time to time
determine.

8.         Withdrawal of Funds.  An employee may at any time prior to the close
of business on the fifteenth business day prior to the end of a Plan Period and
for any reason permanently draw out the balance accumulated in the employee’s
account and thereby withdraw from participation in an Offering.  Partial
withdrawals are not permitted.  The employee may not begin participation again
during the remainder of the Plan Period during which the employee withdrew his
or her balance.  The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Board or the Committee.

9.         Purchase of Shares.

(a)        Number of Shares.  On the Offering Commencement Date, the Company
will grant to each eligible employee who is then a participant in the Plan an
option (an “Option”) to purchase on the last business day of such Plan Period
(the “Exercise Date”) at the applicable purchase price (the “Option Price”) up
to 25,000 shares of Common Stock; provided, however, that no employee may be
granted an Option which permits his or her rights to purchase Common Stock under
this Plan and any other employee stock purchase plan (as defined in Section
423(b) of the Code) of the Company and its subsidiaries, to accrue at a rate
which exceeds $25,000 of the fair market value of such Common Stock (determined
at the date such Option is granted) for each calendar year in which the Option
is outstanding at any time; and, provided, further, however, that the Committee
may, in its discretion, set a different fixed maximum number of shares of Common
Stock that each eligible employee may purchase per Plan Period which number
shall be subject to the second clause of this Section 9(a).

(b)        Option Price.  The Board or the Committee shall determine the Option
Price for each Plan Period, including whether such Option Price shall be
determined based on the lesser of the closing price of the Common Stock on (i)
the first business day of the Plan Period or (ii) the Exercise Date, or shall be
based solely on the closing price of the Common Stock on the Exercise Date;
provided, however, that such Option Price shall be at least 85% of the
applicable closing price.  In the absence of a determination by the Board or the
Committee, the Option Price will be 85% of the lesser of the closing price of
the Common Stock on (i) the first business day of the Plan Period or (ii) the
Exercise Date.  The closing price shall be (a) the closing price (for the
primary trading session) on any national securities exchange on which the Common
Stock is listed or (b) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal or another source selected by the Board or the Committee.  If no
sales of Common Stock were made on such a day, the price of the Common Stock
shall be the reported price for the next preceding day on which sales were made.

(c)        Exercise of Option.  Each employee who continues to be a participant
in the Plan on the Exercise Date shall be deemed to have exercised his or her
Option at the Option Price on such date and shall be deemed to have purchased
from the Company the number of whole shares of Common Stock reserved for the
purpose of the Plan that his or her accumulated





-  3  -

--------------------------------------------------------------------------------

 



payroll deductions on such date will pay for, but not in excess of the maximum
numbers determined in the manner set forth above.

(d)        Return of Unused Payroll Deductions.  Any balance remaining in an
employee’s payroll deduction account at the end of a Plan Period will be
automatically refunded to the employee.

10.       Issuance of Certificates.  Certificates representing shares of Common
Stock purchased under the Plan may be issued only in the name of the employee,
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship, or (in the Company’s sole discretion) in the name
of a brokerage firm, bank, or other nominee holder designated by the
employee.  The Company may, in its sole discretion and in compliance with
applicable laws, authorize the use of book entry registration of shares in lieu
of issuing stock certificates.

11.       Rights on Retirement, Death or Termination of Employment.  If a
participating employee's employment ends before the last business day of a Plan
Period, no payroll deduction shall be taken from any pay then due and owing to
the employee and the balance in the employee’s account shall be paid to the
employee.  In the event of the employee’s death before the last business day of
a Plan Period, the Company shall, upon notification of such death, pay the
balance of the employee’s account (a) to the executor or administrator of the
employee’s estate or (b) if no such executor or administrator has been appointed
to the knowledge of the Company, to such other person(s) as the Company may, in
its discretion, designate.  If, before the last business day of the Plan Period,
the Designated Subsidiary by which an employee is employed ceases to be a
subsidiary of the Company, or if the employee is transferred to a subsidiary of
the Company that is not a Designated Subsidiary, the employee shall be deemed to
have terminated employment for the purposes of this Plan.

12.       Optionees Not Stockholders.  Neither the granting of an Option to an
employee nor the deductions from his or her pay shall make such employee a
stockholder of the shares of Common Stock covered by an Option under this Plan
until he or she has purchased and received such shares.

13.       Options Not Transferable.  Options under this Plan are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

14.       Application of Funds.  All funds received or held by the Company under
this Plan may be combined with other corporate funds and may be used for any
corporate purpose.

15.       Adjustment for Changes in Common Stock and Certain Other Events.

(a)        Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the share limitations set forth in Section 9, and (iii)
the Option Price shall be equitably adjusted to the extent determined by the
Board or the Committee.





-  4  -

--------------------------------------------------------------------------------

 



(b)        Reorganization Events.

(1)        Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2)        Consequences of a Reorganization Event on Options.  In connection
with a Reorganization Event, the Board or the Committee may take any one or more
of the following actions as to outstanding Options on such terms as the Board or
the Committee determines:  (i) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
employees, provide that all outstanding Options will be terminated immediately
prior to the consummation of such Reorganization Event and that all such
outstanding Options will become exercisable to the extent of accumulated payroll
deductions as of a date specified by the Board or the Committee in such notice,
which date shall not be less than ten (10) days preceding the effective date of
the Reorganization Event, (iii) upon written notice to employees, provide that
all outstanding Options will be cancelled as of a date prior to the effective
date of the Reorganization Event and that all accumulated payroll deductions
will be returned to participating employees on such date, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), change the last day of the
Plan Period to be the date of the consummation of the Reorganization Event and
make or provide for a cash payment to each employee equal to (A) (1) the
Acquisition Price times (2) the number of shares of Common Stock that the
employee’s accumulated payroll deductions as of immediately prior to the
Reorganization Event could purchase at the Option Price, where the Acquisition
Price is treated as the fair market value of the Common Stock on the last day of
the applicable Plan Period for purposes of determining the Option Price under
Section 9(b) hereof, and where the number of shares that could be purchased is
subject to the limitations set forth in Section 9(a), minus (B) the result of
multiplying such number of shares by such Option Price, (v) provide that, in
connection with a liquidation or dissolution of the Company, Options shall
convert into the right to receive liquidation proceeds (net of the Option Price
thereof) and (vi) any combination of the foregoing.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the





-  5  -

--------------------------------------------------------------------------------

 



exercise of Options to consist solely of such number of shares of common stock
of the acquiring or succeeding corporation (or an affiliate thereof) that the
Board determines to be equivalent in value (as of the date of such determination
or another date specified by the Board) to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.

16.       Amendment of the Plan.  The Board may at any time, and from time to
time, amend or suspend this Plan or any portion thereof, except that (a) if the
approval of any such amendment by the shareholders of the Company is required by
Section 423 of the Code, such amendment shall not be effected without such
approval, and (b) in no event may any amendment be made that would cause the
Plan to fail to comply with Section 423 of the Code.

17.       Insufficient Shares.  If the total number of shares of Common Stock
specified in elections to be purchased under any Offering plus the number of
shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under this Plan, the Board or the Committee will allot
the shares then available on a pro-rata basis.

18.       Termination of the Plan.  This Plan may be terminated at any time by
the Board.  Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

19.       Governmental Regulations.  The Company’s obligation to sell and
deliver Common Stock under this Plan is subject to listing on a national stock
exchange (to the extent the Common Stock is then so listed or quoted) and the
approval of all governmental authorities required in connection with the
authorization, issuance or sale of such stock.

20.       Governing Law.  The Plan shall be governed by Delaware law except to
the extent that such law is preempted by federal law.

21.       Issuance of Shares.  Shares may be issued upon exercise of an Option
from authorized but unissued Common Stock, from shares held in the treasury of
the Company, or from any other proper source.

22.       Notification upon Sale of Shares.  Each employee agrees, by entering
the Plan, to promptly give the Company notice of any disposition of shares
purchased under the Plan where such disposition occurs within two years after
the date of grant of the Option pursuant to which such shares were purchased.

23.       Grants to Employees in Foreign Jurisdictions.  The Company may, to
comply with the laws of a foreign jurisdiction, grant Options to employees of
the Company or a Designated Subsidiary who are citizens or residents of such
foreign jurisdiction (without regard to whether they are also citizens of the
United States or resident aliens (within the meaning of Section 7701(b)(1)(A) of
the Code)) with terms that are less favorable (but not more favorable) than the
terms of Options granted under the Plan to employees of the Company or a
Designated Subsidiary who are resident in the United States.  Notwithstanding
the preceding provisions of this Plan, employees of the Company or a Designated
Subsidiary who are citizens or residents of a foreign jurisdiction (without
regard to whether they are also citizens of the United States or resident aliens
(within the meaning of Section 7701(b)(1)(A) of the Code)) may be excluded





-  6  -

--------------------------------------------------------------------------------

 



from eligibility under the Plan if (a) the grant of an Option under the Plan to
a citizen or resident of the foreign jurisdiction is prohibited under the laws
of such jurisdiction or (b) compliance with the laws of the foreign jurisdiction
would cause the Plan to violate the requirements of Section 423 of the
Code.  The Company may add one or more appendices to this Plan describing the
operation of the Plan in those foreign jurisdictions in which employees are
excluded from participation or granted less favorable Options.

24.       Authorization of Sub-Plans.  The Board may from time to time establish
one or more sub-plans under the Plan with respect to one or more Designated
Subsidiaries, provided that such sub-plan complies with Section 423 of the Code.

25.       Withholding.  If applicable tax laws impose a tax withholding
obligation, each affected employee shall, no later than the date of the event
creating the tax liability, make provision satisfactory to the Board for payment
of any taxes required by law to be withheld in connection with any transaction
related to Options granted to or shares acquired by such employee pursuant to
the Plan.  The Company may, to the extent permitted by law, deduct any such
taxes from any payment of any kind otherwise due to an employee.

26.       Effective Date and Approval of Shareholders.  The Plan shall take
effect as of the closing of the Company’s initial public offering subject to
approval by the shareholders of the Company as required by Section 423 of the
Code, which approval must occur within twelve months of the adoption of the Plan
by the Board.

 

2017 Employee Stock Purchase Plan Adopted by the Board of Directors on
July 1, 2017

 

 

 

2017 Employee Stock Purchase Plan Approved by the stockholders on
July 5, 2017

 

 

 

Amended and Restated Employee Stock Purchase Plan Adopted by the Board of
Directors on
December 3, 2018

 

 

-  7  -

--------------------------------------------------------------------------------